March 31, 2015

Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547




Re: Cause No. D-1-GN-12-000983
    Court of Appeals Cause No.: 03-15-0025-CV

Style: Lake Travis Transitional, LTCH v. Lakeway Regional Medical Center,
    LLC, et al



Dear Mr. Kyle:

I am requesting an additional30 days to prepare and file the reporter's record in the above-entitled and
numbered cause. I have been in and out of the office for the last three weeks caring for my mother
who has been diagnosed with a cancerous brain mass, getting her to numerous doctors' appointments.
We are doing pre-op appointments this week and she will undergo surgery on April 6 to remove brain
mass, and will require my full-time care for the following two weeks. I will use sick leave or possible
FMLA. I am currently working on this record and I have an additional 3-day termination trial that,! was
informed of yesterday has been appealed. That record is expedited so I will need to stop working on
this one to have the termination trial filed. I expect the record to be approximately 30 volumes in the
above-entitled case.




/sf LaSonya Thomas
Official Court Reporter
512.497.9986